                                               Entered on Docket
                                               November 26, 2019
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA



 1   DAVID BURCHARD                 Signed and Filed: November 26, 2019

 2   CHAPTER 13 STANDING TRUSTEE
     P.O. BOX 8059
 3   FOSTER CITY, CA 94404
     (650)345-7801 FAX(650)345-1514 ________________________________________
 4                                  DENNIS MONTALI
     (707 544-5500 FAX(707)544-0475 U.S. Bankruptcy Judge
 5
 6
 7
 8
 9
10
                        IN THE UNITED STATES BANKRUPTCY COURT
11
                           NORTHERN DISTRICT OF CALIFORNIA
12   In re:
13   OPHELIA B ALVAREZ                                     Case No.:             19-30319 DM
14                                                         Chapter 13
15                              Debtor(s)

16                         ORDER CONFIRMING CHAPTER 13 PLAN
17         After notice and opportunity for a hearing it is determined that
18   the Chapter 13 plan satisfies the requirements of 11 U.S.C. § 1325.
19   Therefore, IT IS ORDERED that the plan filed at docket #57 is
20   confirmed.

21
22
23
24                         * * * * * END OF ORDER * * * * *
25
26
27
28


                                               1
     Case: 19-30319   Doc# 63    Filed: 11/26/19   Entered: 11/26/19 13:36:09         Page 1 of 2
     Order Confirming Chapter 13 Plan 1.9.18
 1                                   Court Service List
 2
 3   OPHELIA B ALVAREZ
     2500 TARA LANE
 4   SOUTH SAN FRANCISCO, CA 94080
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
     Case: 19-30319   Doc# 63   Filed: 11/26/19   Entered: 11/26/19 13:36:09   Page 2 of 2
     Order Confirming Chapter 13 Plan 1.9.18
